DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 6/25/2021.
Claims 1, 4, 10-11, 13-14, 17 and 19-20 have been amended.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/25/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The disclosure is objected to because of the following informalities: According to paragraph 0001 of the Applicant’s disclosure, the related U.S. Patent Application NO. 14/675,469 has been patented.  Therefore, the status of the related application needs to be updated to its current status.  


Response to Arguments
The objection to the specification has been maintained as the objection has not been addressed by the applicant.
The objection to claim 1 has been withdrawn as the claim has been amended.
The rejection under 35 U.S.C. §112(b) of claims 4 and 17 has been withdrawn as the claims have been amended.
The rejection under the judicially created doctrine of obviousness-type double patenting has been withdrawn as the terminal disclaimer has been filed and approved.
Applicant’s arguments, i.e., [modifying/modify] a scope of the requested management action to match the determined scope of authority by translating the requested management action to be a different management action that is specified in the table or other data structure” and “[causing/cause] the different management action that is within the scope of authority of the MDM to be performed with respect to the mobile device, with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 20110196966) (hereinafter Chai) in view of Frost (US 20150188777) (hereinafter Frost).

Regarding claim 1, Chai discloses a method of managing a mobile device, comprising: determining a scope of authority of a mobile device management (MDM) authority with respect to the mobile device (Chai: paragraphs 0035-0037 and 0097, “it is judged whether the DM server has a direct right of executing a management command on the target node.”), wherein determining the scope of authority comprises performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored (Chai: paragraphs 0038-0039 and 097-0098, “the terminal device may judge according to a value of an ACL of the target node whether the DM server has a direct right of executing the management command on the target node”); determining that a requested management action is not within the scope of authority of the MDM authority (Chai: paragraphs 0038, 0040, 0099 and 0120, “if the judging result is that the Get item does not include any identifier of the DM servers, it indicates that the DM server does not have the direct Get right for the ACL of the node, and step 57 is performed”); and causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device (Chai: paragraphs 0111-0112 and 
Chai does not explicitly disclose the following limitations which are disclosed by Frost, modifying/modify a scope of the requested management action to match the determined scope of authority by translating the requested management action to be a different management action that is specified in the table or other data structure (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”); and causing/cause the different management action that is within the scope of authority of the MDM to be performed with respect to the mobile device (Frost: paragraphs 0221-0226, “The modified command may be configured to perform an operation at the physical end user device once the command is received by the physical end user device. For example, the modified command may be configured to deploy resource data from the pseudo device to the physical end user device, retract resource data from the physical end user device to the pseudo device, perform a selective wipe, commands associated with resolving conflicts, and/or perform any other operation discussed herein”).  Chai and Frost are analogous art because they are from the same field of endeavor, managed 

Regarding claim 14, claim 14 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 20, claim 20 discloses a product claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Regarding claims 2 and 15, Chai as modified further discloses wherein a request is received at a management broker configured to facilitate management of the mobile device by the one or more MDM authorities, each within a corresponding scope of authority that has been granted to that MDM authority (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the 

Regarding claims 3 and 16, Chai as modified further discloses wherein the management broker comprises an app or other software entity installed on the mobile device (Frost: paragraphs 0139, 0150 and 0214-0215, “The pseudo device representative of the physical end user device may send the associated physical end user device an MDM cloud agent to be installed thereon. In one or more arrangements, the MDM cloud agent may be an application, service, or process that is configured to run on the physical end user device and is further configured to collect and/or otherwise obtain information about device, including information about the current state of the physical end user device”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claims 4 and 17, Chai as modified further discloses wherein the management broker is configured to manage the mobile device on behalf of the one or more MDM authorities at least in part via interactions with an MDM agent installed on the device (Frost: paragraphs 0151-0152, “The pseudo device representative of the physical end user device may be established within one or more policy management servers of the cloud computing environment. The pseudo device 

Regarding claim 5, Chai as modified further discloses wherein the MDM agent comprises a native MDM agent associated with an operating system of the mobile device (Frost: paragraphs 0149 and 0214, “the pseudo device may send a command, query or request to the physical end user device requesting the physical end user device (and/or an MDM cloud agent installed on the physical end user device) to send the pseudo device the current device state information of the physical end user device. The current device state information may include, for example, an indication of which policy-enforcement profile is currently in use on the physical end user device, an indication of the current enterprise resources in use by the physical end user device, the geographic location of the physical end user device, an indication of whether the physical end user device is within a geographic fence set by the one of the MDM service providers, or any other information”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claim 6, Chai as modified further discloses wherein the management broker comprises a cloud-based management proxy or other server (Frost: paragraph 0110, 0116, 0148-0149 and 0151, “a cloud computing environment (e.g., one or more servers, blade servers, thin-clients, computers, tablet computers, laptop computers, or other type of computing device)”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claim 7, Chai as modified further discloses further comprising receiving from the MDM authority a request to perform a management action with respect to the mobile device (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claims 8 and 18, Chai as modified further discloses wherein the scope of authority is defined by an owner or other user of the mobile device (Chai: paragraphs 0035-0037 and 0097, “it is judged whether the DM server has a direct right of executing a management command on the target node.”).

wherein the MDM authority comprises a personal domain of authority reserved to the owner or other user of the mobile device and the scope of authority represents a scope of authority reserved by the owner or other user to him/herself personally (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claim 10, Chai as modified further discloses wherein causing the different management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes causing the different management action to be performed to an extent indicated by the scope of authority (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, 

Regarding claims 11 and 19, Chai as modified further discloses wherein causing the different management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes causing the different management action to be performed with respect to a subset of data on the mobile device as indicated by the scope of authority (Frost: paragraphs 0138, 0142 and 0228, “The selective wipe command may be configured to cause a subset of applications associated with the first MDM service provider 812 and data associated with the subset of applications to be deleted. The selective wipe command may be further configured to cause personal applications and data associated with the personal applications, as well as the policy-enforcement profile 816 associated with the first MDM service provider 812, to be maintained. For example, the selective wipe command may cause the physical mobile device 824 to delete any data associated with the first MDM service provider 812 at the physical mobile device 824 while not deleting any personal data and/or data independent of the first MDM service provider”).

Regarding claim 12, Chai as modified further discloses wherein the mobile device is associated with a plurality of MDM authorities, wherein each of the plurality of MDM authorities has a corresponding scope of authority (Frost: see figures 7 and figures 12-13 and paragraphs 0137 and 0221-0224, “The first pseudo 

Regarding claim 13, Chai as modified further discloses wherein causing the different management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes filtering a result data provided by the mobile device in response to the request to filter out data that is not within the scope of authority (Frost: see figures 7 and figures 12-13 and paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431